Citation Nr: 9911289	
Decision Date: 04/27/99    Archive Date: 05/06/99

DOCKET NO.  98-05 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Entitlement to an effective date, prior to May 13, 1997, for 
the award of service connection for hypothyroidism.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E. J. McCafferty, Counsel


INTRODUCTION

The veteran had active service from October 1986 to November 
1990.  

This case comes to the Board on appeal from a December 1997 
RO rating action that awarded service connection for 
hypothyroidism following thyroidectomy for Hashimoto's 
thyroiditis, effective May 13, 1997.  The veteran disagreed 
with the effective date assigned and the current appeal 
ensued.  


REMAND

Prior to the veteran's discharge from service in November 
1990, he underwent a thyroidectomy and completed an 
application for VA compensation for asthma and thyroid 
disorder.  This application was received by the RO in 
December 1990.  

The RO requested a VA medical facility to schedule the 
veteran for an examination for disability evaluation purposes 
in late December 1990.  This request was received by the VA 
medical facility on January 3, 1991, and the veteran was 
scheduled for an examination to be accomplished on January 
24, 1991.  However, a report of contact completed by an 
employee at the VA medical facility shows that the veteran 
called the medical facility on January 4, 1991, and 
reportedly stated:  "I already had four physical exam's and 
I don't want to go through one exam again, so I am canceling 
the claim that I requested."

By a letter dated January 29, 1991, the RO informed the 
veteran that it had discontinued action on his claim as 
requested.  The RO further informed the veteran of the 
following:  "The claim can be reopened at any time.  If it 
is reopened within one year of the dated (sic) of this letter 
and entitlement is shown, benefits will be based on this 
claim."  The veteran was informed of his appellate rights.

No response was received from the veteran until 1997.  The 
veteran's reopened claim for service connection for 
hypothyroidism was received by the RO on May 13, 1997.  By a 
rating decision dated December 1, 1997, the RO held that the 
original disability claim was received May 13, 1997, and 
awarded service connection for hypothyroidism effective as of 
this date.

The statement of the case issued by the RO in April 1998 did 
not mention the 1990 application for compensation and simply 
listed May 13, 1997, as the dated the claim was received.  
The reasons and bases for the denial of an earlier effective 
date consisted of the following sentence:  "The veteran was 
granted an evaluation of 10 percent for his hypothyroidism 
following thyroidectomy for Hashimoto'' thyroiditis effective 
5-13-97, the date of receipt of his original claim for 
benefits."

However, the record shows that the veteran did, in fact, 
complete an application for compensation for a thyroid 
disorder in November 1990 and this claim was received by the 
RO in December 1990.  The veteran's representative, in a 
statement dated in May 1998, argues that the evidence in the 
veteran's service medical records was adequate to permit 
rating action and that a rating should have been accomplished 
in early 1991 on the basis of his service medical records.  
He argues, in effect, that the evidence is insufficient to 
establish that the veteran withdrew his claim.

Under such circumstances, it is not proper for the Board to 
determine whether or not the veteran's original claim was 
withdrawn, abandoned, or is still pending, until the RO has 
addressed these matters and provided a statement of reasons 
or bases to support its conclusion, taking into account all 
of the facts relating to the status of the claim.  In the 
instant case, the Board will not proceed to decide the status 
of the 1990 claim until the RO has considered this matter and 
provided enlightenment by way of a statement of reasons or 
bases to the veteran and provided him with an opportunity to 
argue his case.  Accordingly, the Board is herein remanding 
the case for that purpose, in order to satisfy procedural due 
process concerns.

As a result, the case is REMANDED for the following:

The RO should readjudicate the veteran's 
claim for an effective date, prior to May 
13, 1997, for the award of service 
connection for hypothyroidism, taking 
into account the fact that his original 
claim was received in 1990 rather than 
May 1997.  Consideration should also be 
given to the provisions of 38 C.F.R. 
§§ 3.303(b) and 3.309(a) as they relate 
to endocrinopathies.  If the decision 
remains adverse to the veteran, the RO 
must provide the veteran and his 
representative with a supplemental 
statement of the case which sets forth 
all pertinent legal criteria and the 
reasons for the adverse decision.  They 
should be given the applicable period of 
time for a response.

Thereafter, the case should be returned to the Board for 
appellate review.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  The veteran need 
take no action until he is otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

